Case 2:21-cr-00005-JPH-CMM Document 1 Filed 01/22/21 Page 1 of 3 PagelD #: 1

UNITED STATES DISTRICT COURT .
SOUTHERN DISTRICT OF INDIANA JAN 22 204

TERRE HAUTE DIVISION  - .
U.S. DISTRICT COURT
INDIANAPOLIS, INDIANA

UNITED STATES OF AMERICA, )
Plaintiff,
vO CAUSENO, 2:21-cr- 27 Jee - CO
ANTHONY WILLIAMS,
Defendant.
INDICTMENT
COUNT ONE

[21 U.S.C. § 841(a)(1) and (b)(1)(B\(viii)]

[Possession with Intent to Distribute Controlled Substances]
The Grand Jury charges that:

On or about January 11, 2021, within the Southern District of Indiana, ANTHONY
WILLIAMS, the defendant herein, did knowingly possess with intent to distribute fifty (60)
grams or more of a mixture or substance containing a detectable amount of methamphetamine, a
Schedule II controlled substance,

in violation of Title 21, United States Code, Section 841(a)(1) and (b)(1)(B) (viii).

COUNT TWO

[18 U.S.C. § 922(2)(1)]
[Possession of a Firearm by a Convicted Felon|

The Grand Jury further charges that:.

On or about January 11, 2021 , Within the Southern District of Indiana, ANTHONY

 

 
Case 2:21-cr-00005-JPH-CMM Document 1. Filed 01/22/21. Page 2 of 3 PagelD #: 2

WILLAMS, the defendant herein, did knowingly possess in commerce and affecting commerce a
firearm, to wit: an EAA .38 caliber revolver, after having been knowingly convicted of a crime
punishable by a term of imprisonment exceeding one (1) year, to wit:

Unlawful Possession of a Firearm by a Convicted Felon in cause number 14-cr-00026-

WTL-CMM, Souther District of Indiana on or about April 9, 2015, and/or

Unlawful Possession of a Firearm by a Serious Violent Felon in cause number 84D01-

1808-F4-002699, Vigo County, Indiana on or about April 1, 2019,
in violation of Title 18, United States Code, Section 922(g)(1).

FORFEITURE

1, Pursuant to Federal Rule of Criminal Procedure 32.2, the United States hereby
gives the defendant notice that the United States will seek forfeiture of property, criminally
and/or civilly, pursuant to Title 18, United States Code, Section 924(d) and Title 28, United
States Code, Section 2461 (c), as part of any sentence imposed.

2. Pursuant to Title 18, United States Code, Section 924(d), if convicted of the

’ offense set forth in Count 2 of this Indictment, the defendant shall forfeit to the United States

“any firearm or ammunition involved in” the offense.

3. The property subject to forfeiture includes, but is not necessarily limited to, the
following: |

a. One EAA .38 caliber revolver bearing serial number 1523992; and

b. Any ammunition associated with the offense.

 

 

 
Case 2:21-cr-00005-JPH-CMM Document1 Filed 01/22/21 Page 3 of 3 PagelD #: 3

4. In addition, the United States may seek civil forfeiture of the property described
above in paragraph 3 pursuant to Title 18, United States Code, Section 924(d) and Title 28,

United States Code, Section 2461(c).

 

 

JOHN E. CHILDRESS

; Acting | a) Attorney
By: ‘

Abhishek Kambli
Assistant United States Attorney

 

 

 
